The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




                                               EXAMINER'S COMMENT 



                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 22, 23 and 26-39 are allowed.
             Claim 1 is allowed because the closest prior art, U.S. Patent Application Publication No. 2019/0132109 of Zhou et al., U.S. Patent Application Publication No. 2018/0270699 of Babaci et al., U.S. Patent Application Publication No. 2018/0270699 of Liu et al., U.S. Patent Application Publication No. 2019/0053235 of Novian et al., prior art of record ZTE “On CSI-RS for beam management” of Qingdao, U.S. Patent Application Publication No. 2019/0059012 of Nam et al., U.S. Patent Application Publication No. 2018/0249339 of Noh et al., U.S. Patent Application Publication No. 2019/0289552 of Jain et al., U.S. Patent Application Publication No. 2017/0302419 of Liu et al., and U.S. Patent Application Publication No. 2013/0215811 of Takaoka et al.,
either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “decode a signal from the UE to determine that one of:
               the UE supports a first subcarrier spacing (SCS) for the first BWP and a second SCS for the second BWP at a given time; or
               the UE supports the first SCS for both the first BWP and the second
BWP at a given time,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 22 patentably define over the art of record, claim 22 is allowable. Independent claims 33 and 39 include similar limitations as claim 22 and as a result are allowable for similar reasons as claim 22.



                                         Response to Arguments

            Applicant’s arguments filed on 6/17/2021 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
September 7, 2021